Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The instant application is a continuation of U.S. Patent Application No. 14/333751, now U.S. Patent No. 11050857.
The terminal disclaimer filed on July 26, 2022 has been processed and approved. 

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 1-18 are allowable over the prior art of record.

Prior art of record Khazan et al “Khazan”,  US Patent No. 9344405 discloses a method for establishing a secure communication session over communication paths between one or more client devices and one or more server computers according to a communication protocol involves passing communication through a proxy (e.g., either a sole proxy or one of a number of proxies) implemented on a device on the communication paths. The proxy passes session initiation information between the one or more client devices and the one or more server computers. The proxy also passes encrypted content between the one or more client device and the one or more server computer over secure communication sessions each established for exclusive access from one client device and one server computer based on the exchanged session initiation information between said client device and said server computer, whereby the proxy does not have access to the content. The proxy modifies at least some information passing between a client device and a server computer such that the communication to and from the server computer adheres to the communication protocol (col. 1 lines 42-60). In addition, Khazan discloses  a simplified optimized TLS protocol sequence diagram 150 illustrates an overview of the sequence of messages that are passed between the TLS/OTLS client 117, the OTLS proxy 216 and the TLS server 255 to establish a secure connection between the client 202 including a client application 212 (AO and the server 204 including a server application 254 over the disadvantaged link 110 (Fig. 2, col. 6 lines 15-22). In further details, Khazan discloses a method for establishing a secure communication session between a client device and a server computer includes initiating the secure communication session by sending a communication from the client device to the server computer via a proxy system on a communication path between the client device and the server computer. This includes causing an interchange between the proxy system and the server computer to exchange session initiation information according to a communication protocol. The client device communicates interchanges information with the proxy system according to a protocol that differs from the communication protocol used between the proxy system and the server computer in content and/or timing of messages. In some examples, a software interface is provided at the client device for communicating with the server computer according to the communication protocol (col. 3 lines 3-18).

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed. Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454